DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 01/14/2022 after final rejection on 10/15/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-16 and 19-22 are now pending in this application.  Claims 1, 3-4, 7-8, 11-15 and 19-20, as currently amended, are presented for examination.  Claims 2 and 5-6, 9-10, as previously presented, are now presented again for examination.  Claims 17-18 are canceled. Claims 21-22 are new. 
Claim Objections
Claim 5 is objected to because of the following informalities:  “the hinge assembly” and “the second segment” lacks proper antecedent basis.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “electically” should be changed to “electrically”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-16 and 19-22  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No. 10,705,574 (‘574 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 8 and 15 of the instant application are commensurate in scope with Claims 1, 7 and 14 of the ‘574 Patent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2014/0063712) in view of Claudepierre et al. (US Publication 2020/0097045). 
In re Claim 1, Chung discloses an accessory device suitable for use with a portable electronic device 200 comprising: a base 100 that carries a keyboard 120; a component 300/352 rotationally coupled to the base; and a hinge 310 coupled with the component, wherein when the component and the hinge are moved away from the base, and the hinge 310 carries the portable electronic device, the portable electronic device hovers over the base and 
Chung does not explicitly disclose a touch pad.  However, providing such is not new.  For example, Claudepierre discloses a touch pad 134 located on a base.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a touch pad, like that disclosed in Claudepierre, with the apparatus as otherwise disclosed in Chung so as to provide for an additional means of input to the device and improve the ergonomics of the device. 
Chung also does not explicitly disclose wherein the component is coupled to the portable electronic device with a panel.  However, providing such is not new.  For example, Claudepierre discloses a component 156 rotationally coupled to a base 152, and a panel 160 rotationally coupled with the component and coupled to a portable electronic device 102.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a panel, like that disclosed in Claudepierre, with the apparatus as otherwise disclosed in Chung so as to allow for an easily detachable portable electronic device. Claudepierre, paragraphs 0043-0049.  Furthermore, Chung suggests that variations to the hinge structure 310 is within the scope of the Chung invention.  Chung, paragraph 0057.  
In re Claims 2, 9 and 16, Claudepierre discloses a magnet in the panel 160 to couple with the portable electronic device. Claudepierre, paragraphs 0043-0049.
In re Claim 3, Chung discloses wherein when the component 300/352 and the hinge 310 (modified to a panel 160 as disclosed in Claudepierre as noted above) are moved away from the 
In re Claim 4, Chung discloses wherein the hinge 310 (modified to a panel 160 as disclosed in Claudepierre as noted above) is movable based on rotational movement of the component 300/352 relative the base 100. 
In re Claim 5, Chung discloses wherein a hinge assembly 310 extends from a second segment 102. 
In re Claims 7, 14 and 20, Chung as modified by Claudepierre discloses wherein the panel (160 in Claudepierre) is configured to hover the portable electronic device over the keyboard (120 in Chung).  See Chung, paragraph 0059. 
In re Claim 8, Chung discloses an accessory device suitable for use with a portable electronic device 200, the accessory device comprising: an assembly comprising: a base 101 comprising a keyboard 120, and a segment 102 coupled with the base, the segment defining an opening 160; a component 300/352 rotationally coupled with the segment 102; and a hinge 310 coupled to the component 352, wherein a first position comprises the component 352 and the hinge 310 located in the opening (Figure 10), a second position comprises the component 352 and the hinge 310 external to the opening (Figures 1-2, 6-9), and in the second position, the hinge 310 carries and suspends the portable electronic device over the base (Figure 1, Figure 2, note also Figure 10 showing full range of motion allows for portable electronic device 200 to be over the base 101; paragraph 0059). 
Chung does not explicitly disclose a touch pad.  However, providing such is not new.  For example, Claudepierre discloses a touch pad 134 located on a base.  It would have been 
Chung also does not explicitly disclose wherein the component is coupled to the portable electronic device with a panel.  However, providing such is not new.  For example, Claudepierre discloses a component 156 rotationally coupled to a base 152, and a panel 160 rotationally coupled with the component and coupled to a portable electronic device 102.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a panel, like that disclosed in Claudepierre, with the apparatus as otherwise disclosed in Chung so as to allow for an easily detachable portable electronic device. Claudepierre, paragraphs 0043-0049.  Furthermore, Chung suggests that variations to the hinge structure 310 is within the scope of the Chung invention.  Chung, paragraph 0057.  
In re Claim 11, Chung as modified by Claudepierre discloses wherein the first position (Figure 10) comprises the component (156 in Claudepierre) positioned in the opening (160 in Chung) and the panel (160 in Claudepierre) covering the component.  
In re Claim 12, Chung as modified by Claudepierre discloses wherein the second position comprises the component (300/352 in Chung) positioned over the base (101 in Chung) and the panel (160 in Claudepierre…corresponding generally to hinge 310 location in Chung) positioned over the keyboard (120 in Chung).  See Chung, paragraph 0059. 

In re Claim 15, Chung discloses an accessory device suitable for use with a portable electronic device 200, the accessory device comprising: a base 101 comprising a keyboard 120; a segment 102 coupled with the base, the segment comprising an opening 160; a component 300/352 rotationally coupled with the segment 102; and a hinge 310 coupled to the portable electronic device 200, the hinge also coupled with the component 300/352, wherein rotation of the component 300/352 within the opening 160 causes the hinge 310 to move away from the segment 102 and be placed above the keyboard 120 (Figure 1, Figure 2, note also Figure 10 showing full range of motion allows for portable electronic device 200 and hinge 310 to be over the base 101; paragraph 0059).
Chung does not explicitly disclose a touch pad.  However, providing such is not new.  For example, Claudepierre discloses a touch pad 134 located on a base.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a touch pad, like that disclosed in Claudepierre, with the apparatus as otherwise disclosed in Chung so as to provide for an additional means of input to the device and improve the ergonomics of the device. 
Chung also does not explicitly disclose wherein the component is coupled to the portable electronic device with a panel.  However, providing such is not new.  For example, Claudepierre discloses a component 156 rotationally coupled to a base 152, and a panel 160 rotationally coupled with the component and coupled to a portable electronic device 102.  It 
In re Claim 21, Chung as modified by Claudepierre discloses wherein the component 300/352 is configured to move in a first direction (i.e. about X1), and the panel (160 in Claudepierre, corresponding generally to location of hinge 310 in Chung) is configured to move in a second direction (about X2 in Chung or 158 in Claudepierre) different from the first direction (Chung as modified by Claudepierre discloses wherein the panel and the component are capable of rotating in different directions).  
In re Claim 22, Chung as modified by Claudepierre) discloses a hinge assembly (at X1) that causes the panel (160 in Claudepierre) to place the portable electronic device over the keyboard.  Chung, paragraph 0059. 
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2014/0063712), Claudepierre et al. (US Publication 2020/0097045) and further in view of Ashcraft et al. (US Publication 2013/0094134). 
In re Claims 6 and 10, Chung as modified by Claudepierre discloses the limitations as noted above, but does not explicitly disclose electrical contacts.  However, Ashcraft discloses a panel 105 comprising an electrical contact configured to electrically coupled with a portable electronic device 410.  Ashcraft, paragraph 0013.  It would have been obvious to a person 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841